UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 11-1764


FRANKLIN C. REAVES, Reverend, PHD,

               Plaintiff - Appellant,

          v.

SHERRY R. RHODES, individually and in her official capacity
as Clerk of Court for Marion County; MARK W. RICHARDSON,
individually and in his official capacity as Sheriff of
Marion   County;  LEVON   NICHOLS,  a/k/a    Levern Nichols,
individually and in his official capacity as Deputy Sheriff
of Marion County; ALBERT WOODBERRY, individually and in his
official capacity as Deputy Sheriff of Marion County; MITCHE
MCCASKILL, individually and in his official capacity as
Deputy Sheriff of Marion County; CW JOHNSON, individually
and in his official capacity as Marion County Jailor; TIM
HARPER, individually and in his official capacity as County
Administrator; JOHN Q. ATKINSON, individually and in his
official capacity as member of Marion County Council; ELOSIE
W. ROGERS, individually and in her official capacity as
member of Marion County Council; TOM SHAW, individually and
in his official capacity as member of Marion County Council;
ALLEN FLOYD, individually and in his official capacity as
member of Marion County Council; MILTON TROY, individually
and in his official capacity as member of Marion County
Council; PEARLY BRITT, individually and in his official
capacity as member of Marion County Council; ELISTA H.
SMITH, individually and in her official capacity as member
of Marion County Council; AE MOREHEAD, individually and in
his official Capacity as Family Court Judge,

               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:10-cv-03234-TLW-TER)
Submitted:   September 29, 2011         Decided:    October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Franklin C. Reaves, Appellant Pro Se.          Robert Thomas King,
WILLCOX BUYCK & WILLIAMS, PA, Florence,        South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

           Franklin   C.    Reaves       seeks   to    appeal     the     district

court’s   order   accepting      the   recommendation     of    the     magistrate

judge and dismissing several Defendants from his civil suit.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                      The

order Reaves seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                   Accordingly, we

dismiss the appeal for lack of jurisdiction.                   We dispense with

oral   argument   because       the    facts   and    legal    contentions      are

adequately    presented    in    the    materials     before    the     court   and

argument would not aid the decisional process.



                                                                        DISMISSED




                                         3